DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on March 22, 2021.
Claims 1, 5, 14 and 15 have been amended and are hereby entered.
Claims 1 and 3 – 20 are currently pending and have been examined. 


Response to Amendments
Applicant’s amendments to the claims, filed March 22, 2021, caused the withdrawal of the rejection of claims 1, 3, 4, and 6 – 13 and 15 – 19 under 35 U.S.C. 103 as obvious over Kottas and Rayabarapu as set forth in the office action filed January 22, 2021.
Applicant’s amendments to the claims, filed March 22, 2021, caused the withdrawal of the rejection of claims 5 and 14 under 35 U.S.C. 103 as obvious over Kottas and Rayabarapu further in view of Je as set forth in the office action filed January 22, 2021.
Applicant’s amendments to the claims, filed March 22, 2021, caused the withdrawal of the rejection of claim 20 under 35 U.S.C. 103 as obvious over Kottas and Rayabarapu further in view of Kinoshita as set forth in the office action filed January 22, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 6 - 13, and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kottas (US20160285014A1) and Rayabarapu (US20120061654A1).
As per claim 1, 3, and 6 - 12, Kottas teaches:
A compound 
    PNG
    media_image1.png
    282
    279
    media_image1.png
    Greyscale
([Abstract]: A compound having a Pt 
    PNG
    media_image2.png
    185
    260
    media_image2.png
    Greyscale
. One of the specific compound Kottas teaches is 
    PNG
    media_image3.png
    146
    222
    media_image3.png
    Greyscale
on page 16, which differs from the claimed compound only in the position of the nitrogen and carbon atoms coordinated to the Pt atom.
Rayabarapu teaches aza dibenzo ligands such as 
    PNG
    media_image4.png
    188
    316
    media_image4.png
    Greyscale
([0065]) for use in light emitting devices as dopants ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kottas to bond the aza dibenzofuran to the platinum via an additional nitrogen compound and changing the pyridine to a benzene as taught by Rayabarapu. One of ordinary skill would have been motivated to make this 
When combined, Kottas and Rayabarapu includes each element claimed, with the only difference between the claimed invention and Kottas and Rayabarapu being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of light emission (Kottas, [0089]) absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
When modified as taught by Rayabarapu, the compound reads on claims 1, 3, 6 - 12 where M is selected from Pt. X1 and X4 are each nitrogen; X2 and X3 are each carbon; Y1 – Y5, Y7, and Y8 are all carbon and Y6 is nitrogen; CY1 is selected from an azadibenzofuran group, specifically of Formula CY 1-5 in claim 9, wherein X15 is a N, X19 is O, and the remaining X atoms are nitrogen, and R16 is a C1 alkyl group; CY2 and CY3 are both C6 carbocyclic groups, namely a benzene group of Formula CY2-1 in claim 10 ad Formula CY3-1 in claim 11; CY4 is a C3 heterocyclic group, namely a pyrazole group of Formula CY4-31 of claim 12; T1 is selected from *-O-*; b1 is 1; b2 and b3 is 0 so that T2 and T3 are single bonds; R1 is a C1 group and a1 is 1; a2 – a4 are each 0. 
As per claim 4, Kottas teaches several compounds where the ring structure in the claimed 1 position is the same as the compound in the CY4 position, including 
    PNG
    media_image5.png
    211
    292
    media_image5.png
    Greyscale
on page 14, and therefore it would have been obvious to one of ordinary skill in the art to modify the compound so that the ring structure in the claimed CY1 position is the same as the compound in the CY4 position, as claimed.
As per claim 13, the exemplified compound of Kottas, modified by Rayabarapu, reads on the claim wherein a moiety of CY2 is represented by CY2(1), a moiety represented by CY3 is represented by CY3(1), a moiety of CY4 is represented by CY4(7). The only difference is the direction of the furan group in the compound from that in Forumla CY1(2). Therefore these compounds are structural isomers. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer
As per claim 15, Kottas teaches compound 
    PNG
    media_image6.png
    214
    255
    media_image6.png
    Greyscale
 on page 17, which differs from claimed compound 20 
    PNG
    media_image7.png
    157
    127
    media_image7.png
    Greyscale
in the direction of the furan group, the methyl substituent on the azadibenzofuran group and the nitrogen and carbon atoms coordinating to the Pt bond. The Markush structure of Kottas allows for the methyl substitution to be a hydrogen substitution as claimed ([0062]), and it would be obvious to one of ordinary skill in the art to bond the azadibenzofuran of Kottas via a nitrogen compound and changing the pyridine to a benzene as taught by Rayabarapu. One of ordinary skill would have been motivated to make this modification because Rayabarapu teaches that the ligands provide better electron destabilization via the aza dibenzo-substituted ligand resulting in compounds that are more stable emitters. Additionally, these compound “may also provide devices having improved lifetime and lower operating voltage” ([0049]).
As per claims 16 – 18, Kottas teaches:
An organic light-emitting device comprising a cathode, an anode and an organic layer comprising a hole transport region, an electron transport region, and an emission layer comprising the organometallic compound ([0033]: “Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an 130, an emissive layer 135, a hole blocking lcayer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.” & [0090]: “The emissive layer can include a compound according to Formula I.”)
As per claim 19, Kottas teaches:
The emission layer further comprises a host ([0092]: “The organic layer can also include a host.”)
The amount of the host in the emission layer is greater than the amount of the organometallic compound in the emission layer (As the compound is described as a dopant in [0091], it would naturally follow that the host material is the majority material in the emission layer.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kottas (US20160285014A1) and Rayabarapu (US20120061654) as applied to claim1, 3, 4 and 6 - 13, and 15 - 19 above, and further in view of Kinoshita (US20090079340).
As per claim 20, Kottas and Rayabarapu teach the organometallic compound of claim 1. Kottas and Rayabarapu do not teach:
Use of the compound in a diagnostic composition
Kinoshita teaches Platinum compounds, including those of Formula (VII) 
    PNG
    media_image8.png
    243
    331
    media_image8.png
    Greyscale
([0080]). Kinoshita further teaches:
Use of the compound in a diagnostic composition ([0244]: The compounds of the invention can also be used for medical applications… and analysis.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the compound as taught by Kottas and Rayabarapu, in diagnostic compositions, as taught by Kinoshita because Kinoshita teaches that tetradentate compounds with similar ligands are suitable for use in medical applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Allowable Subject Matter
Claims 5 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5 and 14 require T1, which corresponds to T4 in claim 14, to be selected from C, Si and Ge and then require R5 and R6, which correspond to CY5 and CY6 in claim 14 to be linked. Claim 1 limits the R5 and R6 groups to those groups represented by 5 and R6 groups are benzene rings, such as 
    PNG
    media_image9.png
    508
    454
    media_image9.png
    Greyscale
in Claim 2.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789